Citation Nr: 9917683	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969 and from February 1970 to February 1986.  

In March 1995 and May 1996, the Board remanded the veteran's 
case to the RO for further development.  One of the issues on 
appeal at that time was entitlement to an increased rating 
for post traumatic stress disorder (PTSD).  In a September 
1997 rating decision, the RO assigned a 70 percent rating for 
PTSD effective April 13, 1990, and assigned a 100 percent 
rating for PTSD effective November 1, 1996.  

While the case was in remand status, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  However, in an April 1998 
remand involving the issue of entitlement to an increased 
rating for bronchial asthma, the Board noted that the grant 
of a 100 percent rating for PTSD in the September 1997 rating 
decision represented a complete grant of the benefit sought 
on appeal and concluded that the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities was moot.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In October 1998, the 
veteran's attorney and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
April 1998 determination on the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities, and remand the matter 
to the Board for full consideration of the issue.  In a 
November 1998 order, the Court granted the motion and 
remanded the matter to the Board.  

In a February 1999 letter, the Board notified the veteran's 
attorney that he had 30 days to submit additional evidence 
and argument in support of the veteran's claim in accordance 
with the directive outlined in the Court's order.  Additional 
argument was received in May 1999. 
The Board notes that the joint motion acknowledged that the 
Court did not have jurisdiction of the issue of entitlement 
to an increased rating for bronchial asthma because the issue 
is in remand status.  Hence, it will not be addressed in this 
decision.  However, it is further noted that a determination 
on that issue would be inextricably intertwined with the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Therefore, the development for that issue 
should be prepared simultaneously with the development 
requested in this remand.  


REMAND

The veteran asserts that he is entitled to a total rating 
based on individual unemployability due to service-connected 
disabilities.  However, there appears to be some conflict in 
the evidence that would be considered in making this 
determination; hence, the Board finds that a remand is 
necessary.  

The veteran's vocational rehabilitation folder indicates that 
he was enrolled in this program during several periods from 
1992-1997.  It was noted that the veteran filed a letter in 
February 1997 requesting that his program be terminated.  

A treatment summary report completed by Charles W. Blackwell, 
R.N., of the Colorado Springs Vet Center, revealed that the 
veteran was seen for an intake appointment in April 1990.  It 
was noted that the veteran's progress in therapy had been 
slow but consistent.  He was highly motivated for help and 
attending group counseling on a regular basis.  He was 
referred to the Colorado Job Service for assistance with his 
employment status.  

In a September 1992 statement, the veteran reported that he 
has had difficulty securing employment despite participation 
in the vocational rehabilitation program.  He asserted that 
his diabetes mellitus, asthma, and PTSD prevented him from 
working.  

A VA psychological testing report dated in June 1995 noted 
that the veteran's Global Assessment of Functioning (GAF) was 
35.  It was noted that he also experienced hypervigilance, 
irritability, difficulty falling or staying asleep, and 
difficulty concentrating due to his PTSD.  
 
On VA psychiatric examination in July 1995, it was noted that 
the veteran had moderate symptoms which raised problems in 
dealing with people whether in a therapeutic or work 
situation.  The examiner indicated that the veteran got along 
reasonably well with his spouse.  PTSD and a personality 
disorder, chiefly paranoia and with low self-esteem, were 
diagnosed.  His GAF was 52 (which was the best over the past 
year).  The examiner commented that the veteran's PTSD and 
personality disorder contributed to his psychiatric problems.  

A VA discharge summary revealed that the veteran was 
discharged from an in-patient treatment program in August 
1995.  His GAF was 40.  It was noted that he could continue 
his present employment.  

A VA discharge instructions sheet reported that the veteran 
was hospitalized from November 12, 1996 to December 19, 1996.  
It was noted that he was "unemployable due to PTSD."  

On VA examination in February 1997, it was noted that the 
veteran functioned as a full-time babysitter for his 
grandchild.  He also helped out around the house.  He enjoyed 
writing and was working on his sixth novel, although none had 
been published yet.  In the evening he watched television.  
He still had difficulty with his sleep, and often experienced 
nightmares.  He was alert and oriented times three.  His 
speech was logical and coherent without sign of thought 
disorder or organicity.  His affect was mildly constricted 
and his mood was mild to moderately anxious.  He denied 
current suicidal or homicidal ideation, hallucinations or 
delusions.  His recent and remote memory were intact for 
current events and past history.  His concentration and other 
mental faculties were also intact.  The examiner noted that 
the veteran continued to have difficulty with PTSD; however, 
this was superimposed on an ongoing personality disorder with 
paranoid and explosive features.  It was further noted that 
the veteran had difficulty getting along with people and 
might have difficulty in a busy office.  As a result, he was 
a candidate for working at home or in some situation that had 
limited oversight and people contact.  

In a Social and Industrial Survey completed in February 1997, 
it was noted that the veteran had held eight jobs since his 
retirement in 1985.  He was currently unemployed and 
complained of nightmares and difficulty sleeping.  He had 
severe problems with concentration and had to withdraw from 
the vocational rehabilitation program because of his 
inability to retain information he was reading.  He had 
little energy and was easily overwhelmed.  He had difficulty 
relating to others.  The social worker indicated that she 
could not assess the veteran's degree of impairment due to 
his asthma.  However, his PTSD presented a significant 
impairment and barrier to employment which was complicated by 
his explosiveness.  His GAF was 35.  She concluded that he 
was unemployable at that time.  

On VA examination in February 1997, it was noted that the 
veteran was alert and oriented times three.  His speech was 
logical and coherent without sign of thought disorder or 
organicity.  His affect was only mildly constricted and his 
mood was mild to moderately anxious.  The examiner commented 
that the veteran had difficulty with PTSD; however, this was 
superimposed on an ongoing personality disorder with paranoid 
and explosive features.  The social worker also noted in 
February 1997 that the veteran's explosiveness complicated 
his PTSD.  In this regard, the Board points out that the 
veteran's personality disorder is not service-connected; he 
is only service-connected for PTSD.  Hence, symptomatology 
associated with his personality disorder, including the 
explosive features, would not be considered in determining a 
rating for PTSD or entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Therefore another psychiatric examination is 
necessary to ascertain which symptoms would be associated 
with the veteran's impairment, particularly his occupational 
impairment, from PTSD.  Additionally, the Board points out 
conflict in the current evidence related to the veteran's 
ability to engage in substantial employment.  Although the VA 
examiner and social worker indicated that he had a 
significant barrier to employment, the psychiatrist reported 
that he would be a good candidate for work at home or in a 
job with limited people contact.  Furthermore, it appears 
that the veteran is indeed working at home as a full-time 
babysitter for his granddaughter while his wife, daughter, 
and son-in-law worked outside the home.  He also wrote 
science fiction, and was completing his sixth novel.  This 
would appear to be substantial work activity.  

In light of the foregoing, the case is REMANDED to the RO for 
the following: 

1.  The RO should complete the 
development requested in the April 1998 
remand in relation to the veteran's claim 
for an increased rating for bronchial 
asthma.  It should also be ascertained to 
what degree the veteran's asthma 
interferes with his ability to work.  

2.  The RO should request from the 
veteran the name(s) and address(es) of 
all medical care providers (VA and 
private) who have treated him for his 
PTSD since February 1997, obtain copies 
of all pertinent records from the 
identified sources (that are not already 
in the file), and associate them with the 
claims folder.  

3.  The RO should schedule a social and 
industrial survey to assess the veteran's 
day-to-day functioning and his industrial 
impairment (particularly in light of the 
full-time child care he provides).  The 
surveyor should ascertain whether the 
veteran has indeed been functioning as a 
responsible full-time child care 
provider, the amount of time he devotes 
to writing, the circumstances of this 
activity, e.g., has he set up a home 
office for this purpose, etc.  If it is 
established that he no longer serves as 
the child care provider for his 
granddaughter, evidence of alternative 
arrangements (including payment for such 
services and the date when those services 
began) should be obtained.  A written 
copy of the report should be inserted 
into the claims folder.

4.  The RO should then schedule the 
veteran for another VA psychiatric 
examination.  The examiner should 
distinguish, to the extent possible, how 
much of the veteran's psychiatric 
impairment is due to co-existing 
disorders, including his personality 
disorder with paranoid and explosive 
features, as opposed to his PTSD.  In a 
written report, the psychiatrist should 
specifically indicate which symptoms are 
associated with the veteran's PTSD and 
which symptoms are due to his personality 
disorder with paranoid and explosive 
features and comment on the degree of 
industrial impairment resulting from the 
PTSD symptoms, alone.  A complete 
rationale for any opinion(s) expressed 
must be provided.  

5.  The veteran should be advised of the 
consequences for failing to report for an 
examination in accordance with 38 C.F.R. 
§ 3.655.  

6.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  Then the 
claim for entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities should be adjudicated.  If 
the claim is denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement o the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


